Attachment
3.a) 	New issues
The new functional limitation “a primary seal including a primary seal body arranged on the maim body so to be slidable with respect to the cylinder bore as the main body moves from the rest position to the actuated position” in claim 1 raises new issues that would require further consideration and/or search.   For example, amended claim 1 may necessitate, inter alia, a new rejection under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the structural elements that enable the main body 50 moves from the rest position to the actuated position.   Please see MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used).
12.	The request for reconsideration has been considered but does NOT place the application for allowance because of the reasons, inter alia, listed below:
a.	With  respect to the rejections under 35 USC 112(b) and 103, Applicant’s remarks (Amendment under 37 CFR 1.116 (hereinafter “Am.”) pp. 6-11) are drawn to the proposed amendment which will not be entered.  Please see 3a) and 3c); and
b.	With respect to the nonstatutory double patenting rejections, Applicant statement  that a terminal disclaimer is premature at this time as claim 1 has not been indicated as allowable and may be further amended (Am. 11), the Examiner respectfully submits that Applicant’s response is incomplete.  Please see MPEP § 804 cited on p. 14 of  the final Office action.

/VINH LUONG/Primary Examiner, Art Unit 3656